 


 HR 6435 ENR: Combating Pandemic Scams Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 6435 
 
AN ACT 
To direct the Federal Trade Commission to develop and disseminate information to the public about scams related to COVID-19, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Combating Pandemic Scams Act of 2020. 2.Information about scams related to COVID–19 (a)Dissemination of information (1)In generalAs expeditiously as possible after the date of the enactment of this Act, the Commission, in consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, the Chief Postal Inspector, and the Internet Crime Complaint Center, shall develop and disseminate information to the public about scams related to the novel coronavirus (COVID–19). 
(2)RequirementsIn carrying out paragraph (1), the Commission shall— (A)include— 
(i)information regarding mail, telemarketing, and internet fraud and illegal robocalls related to COVID–19 that identifies the most common scams; and (ii)information regarding where and how to report instances of scams related to COVID–19, including instructions on how to file a complaint with the appropriate law enforcement agency; 
(B)disseminate information under such paragraph in a manner that prioritizes, and that is easily accessible by and user-friendly to, senior citizens and people with infirmities and disabilities; (C)disseminate information under such paragraph on an internet website of the Commission that serves as a source of information for the public about scams related to COVID–19; and 
(D)regularly update the information developed and disseminated under such paragraph to keep pace with the changing nature of scams related to COVID–19. (b)DatabaseAs expeditiously as possible after the date of the enactment of this Act, the Commission shall, in consultation with State law enforcement agencies, the Director of the Bureau of Consumer Financial Protection, the Attorney General, the Secretary of Health and Human Services, and other relevant Federal officials, establish a comprehensive national database, either within or separate from the Consumer Sentinel Network, that tracks instances of scams related to COVID–19. 
(c)Commission definedIn this section, the term Commission means the Federal Trade Commission. 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
